DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 7/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3 have been amended.  Claims 5 and 6 have been cancelled.  Claim 28 is newly added.  Accordingly, claims 1-4 and 7-28 remain pending in the application.  Claims 13-27 stand withdrawn from further consideration, without traverse.  Claims 1-4, 7-12 and 28 are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 365 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The prior-filed application, Application No. 62/586,468, fails to provide adequate support for the limitations, the extracellular matrix polysaccharides have a binding affinity with manganese dioxide support structures (claim 1) and “proteoglycans” (claim 3).  However, prior-filed application PCT/US18/61301 does contain support for the limitations.  Thus, claims 1-4, 7-12 and 28 are afforded an effective filing date of 11/15/2018.

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claim 3 under 35 USC 112(b) moot.  Specifically, “matrigel” has been replaced with its generic terminology.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection under 35 USC 103 over Han moot.  Specifically, the claims have been amended to require one-dimension or two-dimension manganese support structures. Han is silent to said one-dimension and two-dimension manganese dioxide support structures.  Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection under 35 USC 103 over Han, Chimene and Guo is made (see New Rejections below).

Applicant’s amendment renders the rejection under 35 USC 103 over Han and Yang moot.  Specifically, the claims have been amended to require one-dimension or two-dimension manganese support structures. Han and Yang are silent to said one-dimension and two-dimension manganese dioxide support structures.  Thus, said rejection has been withdrawn.  However, after further consideration, a new grounds of rejection under 35 USC 103 over Han, Chimene, Guo and Yang is made (see New Rejections below).

Maintained Objection/Rejections
Specification
The use of the terms , “matrigel”, “Glutamax”, “tanfloc”, “Flopam” and “Zetag” ([0009], [0027]-[0028], [0059] and [0064]), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by their generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.  Please review of the instant specification for other trade names/marks and amend as necessary. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Response to Arguments
Applicant's arguments, filed 7/29/2022, regarding the objection to the specification have been fully considered but they are not persuasive. 
	Applicant argues that the specification has been amended to address the objection. Remarks, paragraph bridging pages 8-9.
	In response, it is respectfully submitted that the tradenames are not accompanied by their generic terminology. While Applicant has capitalized the trademarks and included a proper symbol such as ™, SM , or ® following the terms, the generic terminology is missing at least from Matrigel™.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said objection is maintained.

New Objections/Rejections
	In light of Applicant’s amendments, the following objections/rejections have been newly added:
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a reconstituted basement membrane extracted from Engelbreth-Holm-Swarm mouse tumor” is recited in claim 3, however the instant specification does not recite said limitation.  The trade name, Matrigel™, is recited however its generic terminology is not.  It is suggested that the generic terminology accompanies the trade name in the instant specification.

The amendment filed 7/29/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “cell culture matrix”.  While a particular cell culture matrix (i.e., Matrigel™) was originally disclosed, such disclosure does not provide support for the genus, cell culture matrix.
Applicant is requested to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-4, 7-9, 11, 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2018/0117218 A1, Dec. 13, 2016, hereafter as “Han”) in view of Chimene et al. (“Two-Dimensional Nanomaterials for Biomedical Applications: Emerging Trends and Future Prospects” Adv. Mater. 2015, 27, 7261-7284; hereafter as “Chimene”) and Guo et al. (US 2012/0294903 A1, Nov. 22, 2012, hereafter as “Guo”).
The instant invention is drawn to a biodegradable scaffolding material comprising a plurality of at least one of one-dimension or two-dimension manganese dioxide support structures, and at least one of a plurality of extracellular matrix proteins or a plurality of extracellular matrix polysaccharides, 
wherein the one-dimension or two-dimension manganese dioxide support structures define a structure comprising a plurality of interstices; 
wherein the plurality of extracellular matrix proteins or plurality of extracellular matrix polysaccharides are disposed around and between the one-dimension or two-dimension manganese dioxide support structures and through the one-dimension or two-dimension manganese dioxide support structure interstices; and 
wherein the extracellular matrix proteins or extracellular matrix polysaccharides have a binding affinity with the one-dimension or two-dimension manganese dioxide support structures, and together form at least one 3-dimensional nanoscaffold.
	Regarding instant claims 1, 2 and 28, Han teaches an organic/inorganic hybrid-porous biodegradable polymer scaffold that includes basic ceramic nanoparticles (zero-dimensional), an animal tissue or cell-derived bioactive first extracellular matrix material, and a biodegradable polymer, wherein the walls of the pores (interstices) are coated with a second extracellular matrix material for the purpose of tissue regeneration (abstract; [0002], [0080] and [0082]).  Han further teaches that the basic ceramic nanoparticles can contain manganese oxide ([0017] and [0019]) and the second extracellular matrix materials can include collagen, gelatin, elastin, silk, keratin, fibrinogen, hyaluronic acid, alginate, dextran, chondroitin sulfate, heparan sulfate, keratan sulfate, dextran sulfate, and a protein based on an extracellular matrix protein including fibronectin, laminin, polysaccharides and a glycoprotein group ([0015]).  
	Han is silent to a particular embodiment containing nanoparticles comprising manganese oxide.
	However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select manganese oxide with a reasonable expectation of success because Han teaches that manganese oxide is a suitable nanoparticle material.  MPEP 2144.07 states that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness.  A skilled artisan would have reasonably expected an organic/inorganic hybrid-porous biodegradable scaffold comprising nanoparticles comprising manganese oxide, wherein the walls of the pores are coated with an extracellular matrix material (e.g., ECM proteins or polysaccharides) for the purpose of tissue regeneration.
	Han is also silent to the extracellular matrix proteins/polysaccharides have a binding affinity with the manganese dioxide support structures.   
However, a composition and its properties are inseparable (MPEP 2112.01).  The prior art suggests the same composition and as such a skilled artisan would have reasonably expected the same composition to possess the same properties. Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of the discussed references.  Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Han is silent to one-dimension or two-dimension manganese dioxide support structures including nanotubes, nanorods or nanosheets.
Guo teaches methods of making nanostructures for the purpose of drug delivery and tissue engineering (abstract; [0003]). Said nanostructure can include a nanoparticle (zero-dimension), a nanowire (one-dimension), a nanofiber (one-dimension), a nanotube (one-dimension), a nanosheet (two-dimension), and a combination thereof ([0038]).  Guo teaches one or more dimensions of the nanostructure (e.g., width and height, or diameter, and length) can be controlled by the dimensions (e.g., diameter and length) of the nanochannel ([0038]). Guo also teaches additional materials can be included in the nanostructures such as chitosan and drugs ([0045]).
Chimene teaches two-dimensional nanomaterials for biomedical applications including tissue engineering, cancer therapy and drug delivery, biosensors, and bioimaging (title; page 7262, right col.).  Chimene teaches the particular two-dimensional nanomaterial, transition metal oxides (TMOs) such as MgO2 nanosheets (Figure 1; page 7264, left col, last para.; page 7276, right and left cols.).  Chimene MgO2 nanosheets are of particular interest for drug delivery applications (page 7276, right col.).
The references are all drawn to nanostructures for the purpose of tissue regeneration and/or drug delivery, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include one-dimension (e.g., nanowire, nanofiber, nanotube) or two-dimension (e.g., nanosheet) manganese dioxide support structure into the invention of Han as suggested by Chimene/Guo with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Chimene/Guo teach that nanostructures in general are useful for tissue engineering and drug delivery applications, one or more dimensions of the nanostructure (e.g., width and height, or diameter, and length) can be controlled by the dimensions (e.g., diameter and length) of the nanochannel, and TMOs, specifically MgO2, is a suitable nanostructure material. A skilled artisan would have reasonably expected that including one-dimension and/or two-dimension MgO2 nanostructures into the invention of Han would have produced a tissue engineering scaffold with the additional benefit of drug delivery.
	Regarding instant claim 3, Han teaches the particular extracellular matrix proteins, collagen, gelatin, elastin, fibronectin, laminin, and proteoglycans (e.g., chondroitin sulfate, heparan sulfate, keratan sulfate, dextran sulfate) ([0015]; Examples).
	Regarding instant claim 4, Han teaches the particular extracellular matrix protein, laminin ([0015] and [0096]).
	Regarding instant claim 7, Han teaches the particular extracellular matrix polysaccharides, hyaluronic acid and alginate ([0015] and [0094]).
	Regarding instant claims 8 and 9, Han teaches that the second extracellular matrix materials can include cells including stem cells ([0016] and [0107]).
	Regarding instant claims 11 and 12, Han teaches further incorporating a bioactive material such as a bone morphogenic protein or growth factors ([0054], [0095], [0096], [0098]- [0101] and [0103]-[0106]).
Thus, the combined teachings of Han, Chimene and Guo render the instant claims prima facie obvious.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2018/0117218 A1, Dec. 13, 2016, hereafter as “Han”) in view of Chimene et al. (“Two-Dimensional Nanomaterials for Biomedical Applications: Emerging Trends and Future Prospects” Adv. Mater. 2015, 27, 7261-7284; hereafter as “Chimene”) and Guo et al. (US 2012/0294903 A1, Nov. 22, 2012, hereafter as “Guo”), as applied to claims 1, 8 and 9 above, and further in view of Yang et al. (“Fabrication of nano-structured porous PLLA scaffold intended for nerve tissue regeneration”, Biomaterials 25 (2004) pp. 1891-1900; hereafter as “Yang”).
	The instant invention is described above.
	Han, Chimene and Guo teach the elements discussed above including the inclusion of cells such as nerve cells and stem cells (Han at [0016]).  Han also teaches the inclusion of growth factors such as nerve growth factors ([0034]).
	Han, Chimene and Guo are silent to the particular cells, neural stem cells.
	Yang teaches a nano-structured porous scaffold comprising biodegradable poly(l-lactic acid) and nerve stem cells for nerve tissue engineering (abstract).  
The references are drawn to nanostructures for the purpose of tissue regeneration and/or drug delivery, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular cells, nerve/neural stem cells into the invention of Han/Chimene/Guo as suggested by Yang with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Yang teaches that nerve (neural) stem cells loaded onto a nano-structured porous scaffold effectively regenerates the particular tissue, nerve tissue (pg. 1899, last para.).  A skilled artisan would have reasonably expected that incorporating nerve/neural stem cells into the invention of Han/Chimene/Guo would have produced a tissue engineering scaffold effective for regenerating nerve tissue.
Thus, the combined teachings of Han, Chimene, Guo and Yang render the instant claim prima facie obvious.

Response to Arguments
The arguments, filed 7/29/2022, regarding the 103 rejection over Han and the 103 rejection of Han in view of Yang are moot in view of the withdrawn rejections discussed above.
	It is also noted that Applicant alleges unexpected results and points to Yang et al. (of record).  Remarks, page 13.
	In response, it is respectfully submitted that Yang is drawn to 2D nanosheets.  The instant claims do not require nanosheets as the claim provides the alternative limitation, “one-dimension or two-dimension manganese dioxide support structures”.  MPEP 716.02(d) states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support’”. In the instant case, the alleged unexpected results are not commensurate in scope with the claimed invention. Thus, Applicant’s argument is not persuasive.

Conclusion
All claims have been rejected; no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617